Rttgg, C. J.
It was incumbent on the plaintiff to show at the trial that he was employed by the four persons named as defendants unless that fact was admitted or waived. There was sufficient evidence (which need not be recited) to require the submission of this question to the jury, so far as it remained an issue, in view of the defendants’ answer setting up a written contract of release given by the plaintiff to the defendants and introduced in evidence. Murphy v. Fred T. Ley & Co. 210 Mass. 371, Norris v. Anthony, 193 Mass. 225, and Bagley v. Wonderland Co. 205 Mass. 238, are decisive in the plaintiff’s favor in this respect. But in the charge upon this point it was said: “The mere fact that the defendants are described in the writ as copartners under such a name is not sufficient; the reading of the writ is not sufficient; but you have to weigh all the evidence in the case and say whether you can infer that the defendants were so far connected with this plaintiff that you can infer that they were the defendants in this case engaged in business under this business name as copartners.” The defendants excepted to this part of the charge. The jury naturally would assume from these words that the description in the writ was some evidence that there was a copartnership, although not enough to establish the fact without corroboration. Of course the writ was not evidence at all, and if any reference was to be made to it in that connection the jury should have been instructed plainly to that effect.
Other exceptions present questions which are not likely to arise in the same form at a new trial, and it is not necessary to consider them.

Petition to establish exceptions allowed.


Exceptions sustained.